t c memo united_states tax_court courtland l logue jr petitioner v commissioner of internal revenue respondent docket no filed date j winston krause for petitioner jeffrey d heiderscheit and brock e whalen for respondent memorandum findings_of_fact and opinion nega judge respondent determined a deficiency in petitioner’s federal_income_tax and an accuracy-related_penalty under sec_6662 a for tax_year of dollar_figure and dollar_figure respectively the issues for decision are whether 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure petitioner is entitled to an alimony deduction for a payment he made to brenda g williams ms williams his ex-spouse in and liable for an accuracy-related_penalty under sec_6662 findings_of_fact some of the facts are stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in texas when the petition was filed on date petitioner and ms williams entered into a premarital agreement that stated in pertinent part the parties further agree that in the event of divorce the following additional provisions shall apply notwithstanding the other provisions of this agreement the husband petitioner shall pay a lump sum a settlement to the wife ms williams described as follows one hundred thousand and no dollars dollar_figure plus in the aggregate the amount of ten thousand and no dollars dollar_figure multiplied by the number of years the parties are married to each other whereas years equal number of annual anniversaries both parties waive the right to property settlement b except as otherwise provided herein this agreement shall be controlled construed and given effect by and under the laws of the state of texas on date petitioner married ms williams from through they lived in texas on date petitioner and ms williams separated on date they entered into a marital settlement agreement msa chip s ross petitioner’s nonattorney business manager drafted that agreement which stated in pertinent part spousal maintenance after careful consideration of the circumstances and all the other terms of this agreement and other agreements that the parties may have made the parties agree the petitioner shall pay to the respondent ms williams one hundred forty thousand and no dollars dollar_figure notwithstanding the aforementioned payment the parties agree to waive any rights or claims that he or she may have now or in the future to receive any rehabilitative or permanent spousal maintenance from the other party governing law the parties agree that this document is intended to be a full and an entire settlement and agreement between them regarding the marital rights and obligations and that this agreement and all contents within and attached shall be interpreted and governed by the laws of the state of texas successions the parties each acknowledge that this agreement and each provision of it is expressly made binding upon the heirs assigns executors administrators representatives and successors in the interest of each party on date petitioner and ms williams signed an attachment to the msa that attachment modified the amount petitioner owed to ms williams under the spousal maintenance provision in the msa from dollar_figure to dollar_figure on date the district_court for the two hundred and sixty first judicial district in travis county texas district_court issued a final decree of divorce divorce decree that divorce decree incorporated the terms and provisions of the msa 2in that attachment to the msa petitioner and ms williams agreed that during petitioner had already paid ms williams pre-paid expenses of dollar_figure ms williams’ pre-paid expenses accordingly petitioner and ms williams agreed that petitioner could deduct that amount from the dollar_figure that he owed ms williams under the msa 3the divorce decree stated in pertinent part settlement agreement the court orders and decrees that all of the terms and provisions of the martial settlement agreement between the parties and dated date which is attached and incorporated by continued on date petitioner remitted a check for dollar_figure to ms williams petitioner’s remittance on date ms williams’ bank processed that check for payment petitioner hired a certified_public_accountant c p a to prepare hi sec_2010 form_1040 u s individual tax_return return in that return petitioner deducted alimony paid of dollar_figure on date respondent issued to petitioner a notice_of_deficiency notice for tax_year in that notice respondent determined that petitioner’s payment did not constitute alimony under sec_71 and was therefore not deductible by petitioner6 and petitioner was liable for an accuracy-related continued reference are hereby approved and incorporated merged into and made part of this court order and the parties are ordered to comply with all terms and conditions of said marital settlement agreement but that it shall survive this order 4we will refer to petitioner’s remittance of dollar_figure and his payments to ms williams for ms williams’ pre-paid expenses of dollar_figure as petitioner’s payment 5during petitioner paid alimony of dollar_figure to a former spouse other than ms williams accordingly the alimony paid in petitioner’ sec_2010 return reflects a deduction for that payment as well as petitioner’s payment see supra note sec_2 and 6respondent determined that petitioner’s dollar_figure alimony payment in continued penalty under sec_6662 petitioner timely filed a petition for redetermination of the deficiency and the accuracy-related_penalty i burden_of_proof opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer ordinarily bears the burden of proving those determinations erroneous rule a 290_us_111 deductions are a matter of legislative grace 308_us_488 292_us_435 taxpayers must comply with specific requirements for any deductions claimed see 503_us_79 new colonial ice co v helvering u s pincite taxpayers must also maintain adequate_records to substantiate the amounts of any credits and deductions see sec_6001 sec_1_6001-1 income_tax regs in certain circumstances the burden_of_proof shifts to the commissioner if the taxpayer introduces credible_evidence with respect to a relevant factual issue sec_7491 because we decide the issues in this case on the preponderance of continued to a former spouse other than ms williams of dollar_figure did constitute alimony under sec_71 and therefore was deductible by petitioner the evidence the burden_of_proof is irrelevant see eg 138_tc_306 ii alimony deduction we first turn to whether petitioner is entitled to an alimony deduction for a payment he made to ms williams in a deductible_alimony payments for tax purposes sec_215 allows a deduction for the payment of alimony as defined in sec_71 which provides in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse if a payment satisfies all of these factors then the payment is alimony if it fails to satisfy any one of these factors then it is not jaffe v commissioner tcmemo_1999_196 wl at in this case the parties agree that the requirements of subparagraphs a b and c have been satisfied they disagree solely about whether the payment satisfies subparagraph d ie whether petitioner’s obligation to pay ms williams under the msa would have terminated in the event of her death b sec_71 framework under sec_71 the payor must have no liability to continue payments after the recipient’s death otherwise the payor may not deduct any required related payments see 541_f3d_973 9th cir aff’g tcmemo_2006_105 407_f3d_186 3d cir aff’g tcmemo_2003_163 to determine whether a payor has liability to continue payments after the payee’s death we apply the following sequential approach the court first looks for an unambiguous termination provision in the applicable divorce instrument if there is no unambiguous termination provision then the court looks to whether payments would terminate at the payee’s death by operation of state law and if state law is ambiguous as to the termination of payments upon the death of the payee the court will look solely to the divorce instrument to determine whether the payments would terminate at the payee’s death see 102_f3d_842 6th cir aff’g tcmemo_1995_183 123_tc_258 stedman v commissioner tcmemo_2008_239 wl at explicit provision in msa first we must look to the plain language of the divorce documents to determine whether there is an unambiguous provision terminating petitioner’s obligation to pay ms williams in the event of her death the divorce decree incorporated the terms of the msa and ordered petitioner and ms williams to comply with the terms and conditions of the msa therefore we look to the msa to see whether it contains an unambiguous provision terminating petitioner’s obligation to pay ms williams upon her death the relevant portion of the msa states in pertinent part spousal maintenance after careful consideration of the circumstances and all the other terms of this agreement and other agreements that the parties may have made the parties agree the petitioner shall pay to the respondent ms williams one hundred forty thousand and no dollars dollar_figure notwithstanding the aforementioned payment the parties agree to waive any rights or claims that he or she may have now or in the future to receive any rehabilitative or permanent spousal maintenance from the other party on the record before us we find that the msa did not contain an unambiguous provision terminating petitioner’s obligation to pay ms williams in the event of her death texas law since we have found the msa did not contain an unambiguous provision terminating petitioner’s obligation to pay ms williams in the event of her death we must now determine whether that obligation would have terminated in the event of ms williams’ death by operation of texas law under texas law t o promote the amicable settlement of disputes in a suit for divorce or annulment the spouses may enter into a written_agreement concerning the division of the property and the liabilities of the spouses and maintenance of either spouse tex fam code ann sec a vernon 7petitioner’s contention that this court must consider the parties’ intent when determining whether petitioner’s obligation to pay ms williams would terminate upon her death is erroneous the definition of alimony for tax purposes turns on fulfillment of the statutory test and not on the intent of the parties to a divorce proceeding see 123_tc_258 see also rosenthal v commissioner tcmemo_1995_603 wl at whether or not the parties intended for the payments to be deductible to petitioner we must focus on the legal effect of the agreement in determining whether the payments meet the criteria under sec_71 s uch alimony agreements and other marital property agreements even when incorporated into divorce decrees are enforceable as contracts and governed by contract law mccollough v mccollough s w 3d tex app under texas contract law contractual support payments do not terminate on the death of the former payee spouse absent agreement to the 8petitioner’s contention that tex fam code ann sec a vernon operates to terminate petitioner’s obligation to pay her in the event of her death is erroneous in making that contention petitioner fails to realize that this case is governed by texas state contract law not tex fam code ann ch in the msa petitioner and ms williams agreed that the msa shall be interpreted and governed by the laws of the state of texas as stated above alimony agreements and other marital property agreements even when incorporated into divorce decrees are enforceable as contracts and governed by contract law see mccollough v mccollough s w 3d tex app assuming for the sake of the argument that petitioner is arguing that tex fam code ann ch governed the msa we disagree the msa manifests no intent that ch govern petitioner’s obligation to pay ms williams see id pincite there is no reference in the msa or the divorce decree to ch see id moreover provisions in the msa violate ch tex fam code ann sec vernon provides ‘maintenance’ means an award in a suit for dissolution of a marriage of periodic_payments from the future income of one spouse for the support of the other spouse in this case the msa provided that petitioner would pay ms williams a single lump-sum payment finally t he fact that a court expressly approves an agreement and incorporates it into the final divorce decree does not transform contractual alimony payments into court-ordered maintenance payments subject_to the termination and modification provisions of chapter of the texas f amily c ode mccollough s w 3d pincite contrary shown by the contract or surrounding circumstances see cardwell v sicola-cardwell s w 2d tex app on the record before us we find that petitioner’s obligation to pay ms williams would not have terminated by operation of texas law in the event of her deathdollar_figure on that record we find that petitioner’s payment fails to satisfy the 9in cardwell v sicola-cardwell s w 2d tex app the state court_of_appeals holding that contractual alimony agreements in texas are governed by the law of contracts and generally survive the death of one of the parties stated neither the historical treatment of alimony in texas nor texas case law indicates that the general rules of alimony --ie court- ordered spousal support--should apply to contracts for spouse support particularly the rule that alimony presumptively terminates on the obligor’s death cf hutchings s w 2d pincite holding that agreement for periodic child_support payments is governed by law of contracts and under contract principles payments survive obligor’s death absent agreement to contrary shown by provisions of contract or surrounding circumstances 10petitioner’s contention that under texas law he did not have an obligation to pay ms williams in the event of her death because he had already paid her on the date of divorce is irrelevant in making that contention petitioner fails to understand the standard articulated by sec_71 and instead relies erroneously upon the fact that he actually made the payment on the date of divorce the complete termination upon the death of the payee spouse of all payments made as alimony is an indispensable part of congress’ scheme for deducting a payment as alimony for tax purposes see h_r rept no part ii pincite u s c c a n the fact that payments were in fact made simultaneously with the execution of the agreement is irrelevant webb v commissioner tcmemo_1990_540 see also muñiz v commissioner f continued requirements for alimony under sec_71 and is not deductible under sec_215 iii sec_6662 accuracy-related_penalty we next address the accuracy-related_penalty under sec_6662 determined in the notice sec_6662 and b and imposes a penalty equal to of any portion of an underpayment that is attributable to negligence or disregard of rules or regulations or to any substantial_understatement_of_income_tax sec_6662 defines a substantial_understatement as an understatement that exceeds the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 defines understatement as the excess of the amount of tax required to be shown on the return for the taxable_year over the amount of tax imposed which is shown on the return reduced by any rebate the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and continued app’x 11th cir stating that a taxpayer’s prompt payment is irrelevant to whether sec_71 was satisfied and whether the payment was the kind of payment that congress intended to be deductible aff’g tcmemo_2015_125 that the taxpayer acted in good_faith with respect to that portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on all the pertinent facts and circumstances including the taxpayer’s efforts to assess the proper tax_liability the knowledge and experience of the taxpayer and reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs respondent bears the burden of production with respect to any accuracy- related penalty under sec_6662 determined in the notice see sec_7491 116_tc_438 to satisfy the burden of production respondent must come forward with sufficient evidence indicating that it is appropriate to impose the penalty see higbee v commissioner t c pincite although respondent bears the burden of production with respect to the accuracy-related_penalty under sec_6662 respondent need not introduce evidence regarding reasonable_cause or similar provisions t he taxpayer bears the burden_of_proof with regard to those issues id on the record before us we find that respondent has carried the burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 it is respondent’s position that petitioner is liable for the accuracy-related_penalty for tax_year because his underpayment is due to a substantial_understatement_of_income_tax for that year under sec_6662 in hi sec_2010 return petitioner showed a total_tax of dollar_figure in the notice respondent determined a deficiency of dollar_figure we agree with respondent that there is a substantial_understatement_of_income_tax for petitioner’s tax_year see sec_6662 and a petitioner did not address the accuracy-related_penalty either in his pretrial memorandum or at trial on the record before us we find that petitioner has failed to carry his burden of establishing that there was reasonable_cause for and that he acted in good_faith with respect to the underpayment for his tax_year see sec_6664 on that record we find that petitioner has failed to carry his burden of establishing that he is not liable for his tax_year for the accuracy-related_penalty because of a substantial_understatement_of_income_tax under sec_6662dollar_figure 11in the notice respondent determined that the underpayment_of_tax was attributable to one or more of the following negligence or disregard of rules or regulations substantial_understatement_of_income_tax substantial_valuation_misstatement overstatement transaction lacking economic_substance because we have already held that petitioner is liable under sec_6662 because of a substantial_understatement_of_income_tax under sec continued we have considered all the other arguments of the parties and to the extent not discussed above find those arguments irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent continued b we need not reach those alternative arguments sec_1_6662-2 income_tax regs
